Citation Nr: 0302171	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  96-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a lumbosacral spine 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO).  

The veteran subsequently relocated to Texas, and her appeal 
has continued from the RO in Waco, Texas.

Procedural history

The veteran had active service from June 1994 to August 1995.

The RO received the veteran's claim for service connection 
for a left hip disorder (claimed as hip problems) and a 
lumbosacral spine disorder (claimed as back problems) in 
August 1995.  In a January 1996 rating decision, the RO 
denied the veteran's claims.  The veteran disagreed with the 
January 1996 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in May 1996.  The 
veteran testified at a personal hearing at the RO in 
September 1996.  Further history of this case will be 
presented in the Factual Background section below.  

Other issues

The Board observes that in the January 1996 rating decision, 
in addition to denying the issues listed above, the RO also 
denied the veteran's claim for entitlement to service 
connection for a psychiatric disorder (claimed as 
depression).  The veteran did not include this issue in her 
February 1996 notice of disagreement.  However, she timely 
expressed disagreement with the denial during her September 
1996 hearing.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
The RO duly issued a statement of the case (SOC) in June 
2000, but the veteran never submitted a substantive appeal as 
to that issue.  See 38 C.F.R. § 2.202.  Because an appeal was 
not perfected as to that issue, the Board will address it no 
further in this decision.  See 38 C.F.R. § 20.200 (2002) [an 
appeal consists of a timely filed notice of disagreement in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal].  


FINDING OF FACT

By letter dated April 1998, the RO requested that the veteran 
provide information concerning medical treatment of her 
claimed left hip and lumbosacral spine disorders.  The 
veteran did not respond to that letter.


CONCLUSION OF LAW

By not responding within one year to the request of the RO 
for information and evidence necessary to make a decision on 
the merits of her appeal, the veteran abandoned her claims.  
38 C.F.R. § 3.158 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left hip disorder and for a lumbosacral spine disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a lumbosacral spine disorder by 
finding that the claim was not well grounded.  The VCAA 
eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) (previously the Court of 
Veterans' Appeals) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
(2000) (per curiam), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate her claim, in the April 2002 supplemental 
statement of the case (SSOC) the RO denied service connection 
for the lumbosacral spine disorder based on the substantive 
merits of the claim.  The veteran was given the opportunity 
to submit evidence and arguments in response.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to her.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In April 1998, the RO sent the veteran a letter which 
specifically informed the veteran of the evidence still 
needed to substantiate her claims.  The RO enclosed release 
forms indicating that the veteran was responsible to complete 
those forms, and that the RO would then be responsible to 
obtain the evidence.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by her in support of her claims, by the January 
1996 rating decision, by the May 1996 SOC, and by the June 
2000 and April 2002 SSOCs.

The Board additionally finds that, for reasons that will be 
discussed further below, additional efforts to notify the 
veteran would be futile.  Nothing has been heard from the 
veteran since April 1998, almost five years ago, and it does 
not appear that she has furnished he current address to VA.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, RO requested and obtained the veteran's 
service medical records and VA outpatient treatment records 
identified by the veteran.  The veteran was also afforded VA 
examinations in November 1995 and April 1998.  

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The veteran was informed of her right to a Board 
hearing and was presented several options for presenting 
personal testimony; she indicated in her May 1996 VA Form 9 
that she did not want a BVA hearing.  The veteran was 
afforded a personal hearing before an RO Hearing Officer, in 
September 1996, the transcript of which is of record.  The 
veteran's representative has submitted written argument in 
her behalf.

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran herself.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   



Pertinent Law and Regulations 

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2002).

The provisions of 38 C.F.R. § 3.1(q) (2002) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

Factual Background

As noted in the Introduction, the veteran presented personal 
testimony at a hearing in September 1996.  Following the 
hearing, the Seattle RO issued a SSOC in February 1997.  A 
copy of the SSOC and a letter were sent to the veteran at her 
address of record.  Those items were returned by the Post 
Office with no forwarding address.  

In August 1997, the veteran sent the RO a letter giving her 
new address in Texas.  Later in April 1998, the RO in Waco 
sent a letter to the veteran's new address, notifying her of 
specific evidence needed to substantiate her claims.  The 
veteran did not respond to this request.  

In June 2000, the RO sent a SSOC and letter to the address of 
record, a post office box, which had been provided by the 
veteran.  The RO's letter was returned by the United States 
Postal Service (USPS) as unclaimed.  The RO attempted to 
resend the letter to a different address, this time a street 
address, but that letter was also returned by USPS, this time 
with the annotation "Vacant".  The RO made additional 
attempts to locate the veteran in July 2000, October 2000, 
April 18, 2002 and April 22, 2002, all without success.  The 
RO issued a SSOC in April 2002.  A Form 646 was received from 
the veteran's representative in June 2002 and an informal 
hearing presentation was submitted in January 2003.  The 
veteran's accredited representative has not indicated that it 
is aware of her current whereabouts.

Analysis

Given the above factual background, and for reasons which 
will be explained in detail below, the Board finds that the 
veteran has abandoned her claim within the meaning of 38 
C.F.R. § 3.158 (2002).

The veteran has not been heard from for almost five years, 
despite repeated efforts of the RO to locate her.  It is now 
well-established that it is the claimant's responsibility to 
keep VA advised of her whereabouts.  See Hyson v. Derwinski, 
5 Vet. App. 262, 265 (1993) .  The record in this case 
reveals that the RO sent a request for specific evidence to 
the veteran at her latest address of record; the veteran 
failed to respond.  The RO made numerous subsequent attempts 
to locate her.  She failed to respond.  It si clear that she 
has failed to keep the RO abreast of her current address and 
has not provided any adequate reason or good cause for her 
actions.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of her to adjudicate 
the claim, but she has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  It appears that the 
RO made exhaustive efforts to locate the veteran, sending 
correspondence to other addresses when attempts to send to 
the latest address of record failed.  There is no 
correspondence or report of contact from the veteran of 
record which would explain the lack of response to requests.  
The veteran has therefore plainly ignored VA's request for 
evidence and has not advised VA of her whereabouts.  See 
Hyson at 265, in which the Court stated: "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, the veteran was plainly on notice of the 
necessity of submitting additional evidence.  So it is in 
this case.

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on her failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board believes 
that any due process concerns have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
In the April 2002 SSOC, although the RO emphasized the fact 
that the veteran failed to respond to a request for 
information and evidence, it denied the veteran's claim on 
the merits rather than as being abandoned.  When the Board 
addresses in its decision a question that has not been 
addressed by the RO it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether 
she has been prejudiced thereby.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board concludes, however, that the 
veteran has been accorded ample opportunity to fully present 
her claim.  As has been described above, she has been 
provided with ample notice from the RO.  In particular, she 
was put on notice by the April 2002 SSOC that her claims had 
been denied and that her failure to respond to a request for 
evidence was a contributing factor, in that evidence 
necessary to support her claim could not be obtained.  
Moreover, the veteran has been ably represented in this 
matter.  Evidently due to lack of communication with her, 
however, her representative has been unable to provide any 
reason for the veteran's failure to respond.

In summary, because the veteran has failed for more than a 
year, without adequate reason or good cause, to respond to a 
request for evidence sent to her latest address of record, 
the claim is deemed abandoned and is therefore dismissed 
pursuant to the provisions of 38 C.F.R. § 3.158.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 1991), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to these issues and, 
therefore, the claims must be dismissed.


ORDER

The claims of entitlement to service connection for a left 
hip disorder and a lumbosacral spine disorder are deemed to 
be abandoned and are dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

